HUGHES, District Judge.
The law declares that no one shall obstruct or wilfully retard the passage of the mail, or any carriage, or horse, or carrier,’carrying the same. It contemplates an obstruction while the, mail is passing from one place to another, and the obstruction of a carriage and horse while engaged in carrying the mail, the mail being in transitu. The indictments under trial are for the, offence just described, of obstructing and retarding a horse and vehicle in and while actually carrying the mail. Now this is a very different offence from that of preventing a horse from being taken out of a stable to be used for the purpose of carrying the mail. This particular section of the law does not contemplate such an act, and therefore it is useless to go on with the case. I would have to set. aside the verdict If the jury should render one of guilty.
The prosecution submitted to a verdict of not guilty.